United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-460
Issued: September 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 8, 2008 appellant, through counsel, filed a timely appeal from a nonmerit
decision of the Office of Workers’ Compensation Programs dated September 17, 2008 denying
her request for a merit review. Because more than one year has elapsed between the last merit
decision dated July 3, 2007 and the filing of the appeal, the Board lacks jurisdiction to review the
merits of her claim, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly declined to reopen appellant’s case for further
consideration of the merits of her claim, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.
Appellant contends on appeal that the Office erred in denying her request for a merit review as
the evidence of record established her claim.

FACTUAL HISTORY
On May 18, 2005 appellant, then a 59-year-old screener, filed a traumatic injury claim
alleging that on May 14, 2005 she injured her lower back while lifting a bag.1 On her claim
form, the employing establishment manager controverted the claim stating that it had no
knowledge of the injury and that the supervisor was not told of the injury at the time it occurred.
By letter dated June 29, 2005, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It requested factual and medical evidence to establish her
claim.
In response to the Office’s request for information, appellant submitted medical and
factual information including: a May 18, 2005 employing establishment incident report; her
July 27, 2005 statement; a duty status report (Form CA-17) and an attending physician’s report
(Form CA-20) dated June 29, 2005, disability notes and reports dated June 13 and 20 and
October 17, 2005 from Dr. Dante Trovato, a treating Board-certified orthopedic surgeon; reports
dated June 17 and 22, November 29 and December 8 and 21, 2005 and disability notes from
Dr. Carlisle L. Saint Martin, a treating physician; a May 19, 2005 duty status report (Form
CA-17) and July 18, 2005 report by Dr. Lawrence J. Marino, a treating physician; a March 27,
2006 report by Dr. Richard W. Johnson, an examining Board-certified neurological surgeon.
In the May 18, 2005 incident report, the employing establishment noted that appellant
alleged that she injured her back on May 14, 2005 due to lifting a heavy bag at approximately
19:00 hours. The report further noted that when appellant reported to work on May 17, 2005 she
informed Kelly Turner, a supervisor, “that her back was sore but she didn’t know what she did to
it.”
On June 13, 2005 Dr. Trovato diagnosed cervical, lumbar and thoracic strains. He noted
that appellant injured herself at work on May 15, 2005 when she lifted a heavy bag.
In the June 17, 2005 report, Dr. Saint Martin diagnosed lower back pain since May 2005.
He stated that appellant related that she injured her back on May 15, 2005 while lifting heavy
luggage for inspection. Appellant stated that following the lifting of the heavy luggage she felt
increased lower back pain. Dr. Saint Martin, in the June 22, 2005 report, diagnosed a lumbar
herniated nucleus pulposus and stated that appellant could no longer do any lifting.
In a June 29, 2005 attending physician’s report (Form CA-20), Dr. Trovato diagnosed a
disc herniation which he attributed to lifting a heavy bag. He checked “yes” to the question of
whether he thought the injury was employment related.
On July 18, 2005 Dr. Marino noted that appellant sustained an injury at work on May 14,
2005 and that she was first seen for the injury on May 19, 2005. Appellant related that she
injured her back while lifting a heavy bag and she immediately felt low back pain. Dr. Marino
noted that she continued to complain of back pain at her next visit on May 26, 2005. At this
point he believed appellant might have developed a disc herniation and referred her to
1

Appellant retired on disability from the employing establishment effective June 5, 2008.

2

Dr. Trovato, who diagnosed a compressed nerve in the lumbar region and referred her to
Dr. Saint Martin.
In a July 27, 2005 response, appellant noted that she injured her lower back on May 14,
2005 while working. She noted a bag from the conveyor belt which was too heavy and felt a
sharp pain in her back. Appellant stated that she reported the injury to lead supervisor, Gaitree
Chan, and worked the rest of her shift. She noted that she was off work on May 16 and 17, 2005
and had leg and back pain hurt when she reported to work on May 18, 2005. As appellant had so
much back and leg pain, she completed an accident report on May 18, 2005 and left work before
her shift ended. On May 19, 2005 she stated that she sought medical treatment.
On March 27, 2006 Dr. Johnson reported that appellant injured her back at work in
May 2005 when she lifted a bag and immediately felt back pain. He reported that she continued
to have back pain which radiated into her left leg.
By decision dated April 10, 2006, the Office denied appellant’s claim, finding that she
did not sustain an injury while in the performance of duty. It determined that the May 14, 2005
incident had not occurred at work. The Office also found the medical evidence of record was
insufficient to establish that appellant sustained an injury causally related to factors of her
employment.
On April 5 and May 8, 2007 appellant requested reconsideration and submitted medical
and factual evidence in support of her request including an April 30, 2006 statement by
Ms. Chan and an undated statement by Tameka Mells, who stated that she had been working
with appellant on May 14, 2005 when appellant injured her back picking up a bag. In her
statement, Ms. Chan noted that she was the supervisor on duty on May 16, 2006 when appellant
informed her that her back hurt and requested to be reassigned. Appellant stated that she had
injured her back the previous day while lifting a bag and added that she was unaware of the
proper reporting procedures.
On May 15, 2007 the Office received an undated report from Dr. Marino. In the report,
Dr. Marino noted that appellant sustained a back injury at work on May 14, 2005 due to lifting a
bag. He opined that appellant sustained a significant lower back injury and was precluded from
any stretching, lifting and bending.
On April 30, 2007 the employing establishment contended that there was no evidence
that appellant was injured at work as there were no witness statements and she did not report the
injury until May 18, 2005. The employing establishment also submitted evidence that Ms. Mells
had not worked on May 14, 2005.
In a May 1, 2007 statement, Ms. Chan stated that her April 30, 2006 statement that
appellant had been accommodated on May 16, 2005 was incorrect. She noted that as the
statement was written up almost a year later she “was unaware of specific dates.” Ms. Chan
stated that she recalled that appellant worked with her at some point during the week in question
“and stated that her back was hurting from lifting a day ago.” She related that she “had no
evidence of this and did not witness this” nor could she “pinpoint the day this occurred or the day
we entered work when she stated that her back was already hurting prior to her shift.”

3

In a May 3, 2007 statement, Ms. Mells, a coworker, explained that her statement that she
had been working with appellant on May 14, 2005 was incorrect. She stated that appellant
requested that she provide a statement several times which she did more than a year after the
injury. Ms. Mells related that appellant stated that she had injured her back at work while lifting
a bag. She noted that she did not realize that her statement would be used to support appellant’s
claim and that she did not witness appellant’s alleged injury.
By decision dated July 3, 2007, the Office denied appellant’s request for modification of
the denial of her claim.
On June 23, 2008 appellant’s counsel requested reconsideration. She contended that
appellant’s statement that she was injured on May 14, 2008 constituted the weight of the
evidence as there was no strong or persuasive evidence refuting her statement. Counsel also
contended that the medical evidence of record established that her back condition was causally
related to her employment injury and was entitled to benefits.
In a September 17, 2008 decision, the Office denied appellant’s request for
reconsideration. It found that the arguments presented by appellant were without probative value
as he did not address the inconsistencies in the record and the statements from her coworkers.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Act,2
the Office’s regulation provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.3 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.4 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.5
ANALYSIS
Appellant’s June 23, 2008 request for reconsideration neither showed that the Office
erroneously applied or interpreted a specific point of law, nor advanced a relevant legal argument
not previously considered. Her representative recited the law as it relates to her burden in
establishing the fact of injury and strongly contended that appellant met her burden. However,
appellant failed to show how the Office erred, nor did she advance a relevant legal argument not
2

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(1)-(2). See C.N., 60 ECAB ___ (Docket No. 08-1569, issued December 9, 2008).

4

20 C.F.R. § 10.607(a). See A.F., 59 ECAB ___ (Docket No. 08-977, issued September 12, 2008).

5

R.M., 59 ECAB ___ (Docket No. 08-734, issued September 5, 2008).

4

previously considered. In this regard, counsel merely disagreed with the Office’s conclusion that
appellant failed to establish the fact of injury. She contended that appellant’s statement that she
injured herself on May 14, 2005 should stand as it was not refuted by strong or persuasive
evidence. However, in denying appellant’s claim, the Office found that the factual basis for the
claim contained too many inconsistencies as to when the injury occurred based on both the
medical and factual evidence. Appellant did not address the inconsistencies noted by the Office
in concluding that her statements describing the facts and the circumstances surrounding the
alleged injury should suffice. The Board finds, therefore, that appellant has failed to satisfy
either of the first two requirements under section 10.606(b)(2).
Appellant also failed to satisfy the third requirement listed in section 10.606(b). She did
not submit any relevant and pertinent new evidence not previously considered by the Office.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and thus properly denied her request for reconsideration.
CONCLUSION
The Board finds that the Office properly denied appellant’s July 23, 2008 request for
reconsideration without conducting a merit review of the claim.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 17, 2008 be affirmed.
Issued: September 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

